USDC IN/ND case 1:21-cv-00095-HAB-SLC document 5 filed 04/12/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 JOSEPH LEE KAISER,

               Plaintiff,

                      v.                            CAUSE NO. 1:21-CV-95-HAB-SLC

 STEUBEN COUNTY JAIL,

               Defendant.

                                  OPINION AND ORDER

       Joseph Lee Kaiser, a pretrial detainee proceeding without a lawyer, filed a

complaint under 42 U.S.C. § 1983. (ECF 1.) Pursuant to 28 U.S.C. § 1915A, the court

must screen the complaint and dismiss it if the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a

defendant who is immune from such relief. To proceed beyond the pleading stage, a

complaint must contain sufficient factual matter to “state a claim that is plausible on its

face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

plausibility when the pleaded factual content allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). The court must give the complaint liberal construction. Erickson v.

Pardus, 551 U.S. 89, 94 (2007).

       Mr. Kaiser is a detainee at the Steuben County Jail awaiting trial. He alleges that

on five occasions in February 2021, guards working the night shift did not wear their

masks. He believes this put him in danger of contracting COVID-19, although there is
USDC IN/ND case 1:21-cv-00095-HAB-SLC document 5 filed 04/12/21 page 2 of 4


no indication from the complaint that he actually caught the disease. He states that the

guards’ behavior was “extremely improper” and in violation of local health regulations.

He seeks compensatory and punitive damages for the stress and anxiety their actions

caused him.

       Because Mr. Kaiser was a pretrial detainee when these events occurred, his claim

arises under the Fourteenth Amendment. Miranda v. Cty. of Lake, 900 F.3d 335, 352 (7th

Cir. 2018). The Fourteenth Amendment prohibits “punishment” of pretrial detainees.

Bell v. Wolfish, 441 U.S. 520, 535 (1979). A pretrial detainee states a valid Fourteenth

Amendment claim by alleging that (1) the defendants “acted purposefully, knowingly,

or perhaps even recklessly,” and (2) the defendants’ conduct was “objectively

unreasonable.” Miranda, 900 F.3d at 353–54. However, “negligent conduct does not

offend the Due Process Clause,” so allegations of negligence or even gross negligence

will not suffice. Id. at 353.

       The conduct Mr. Kaiser describes was understandably concerning to him, but he

has not alleged a plausible Fourteenth Amendment claim. It is clear from the complaint

and attachments that the jail had a policy requiring guards to wear masks. At most he

describes a few isolated incidents wherein guards working the night shift did not

comply with the mask requirement. There is no plausible basis in the complaint to infer

anything more than negligence on the part of the guards for failing to wear their masks

at all times. Nor does he include factual content to plausibly suggest that he actually

came into close physical contact with these guards. To the contrary, he attaches a

document reflecting that during at least one of the incidents, he was in his cell “with the


                                              2
 USDC IN/ND case 1:21-cv-00095-HAB-SLC document 5 filed 04/12/21 page 3 of 4


door closed.”1 (ECF 1 at 9.) The other attachments reflect that when Mr. Kaiser raised

this concern, supervisory personnel at the jail tried to identify which guards were not

wearing masks and spoke with them to correct the issue. He believes that the guards

failed to follow local “health regulations” when they did not wear their masks, but a

violation of state law does not give rise to a federal constitutional claim. Wozniak v.

Adesida, 932 F.3d 1008, 1011 (7th Cir. 2019) (“[A] constitutional suit is not a way to

enforce state law through the back door.”); Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir.

2003) (observing that “42 U.S.C. § 1983 protects plaintiffs from constitutional violations,

not violations of state laws or . . . departmental regulations”).

        Assuming Mr. Kaiser could overcome these barriers, there are other problems

with his complaint. There is no indication from the complaint that he actually

contracted the disease or otherwise suffered a physical injury as a result of the guards’

actions, and the Prison Litigation Reform Act precludes him from pursuing a claim

premised solely only on emotional suffering. See 42 U.S.C. § 1997e(e) (“No Federal civil

action may be brought by a prisoner confined in a jail, prison, or other correctional

facility, for mental or emotional injury suffered while in custody without a prior

showing of physical injury[.]”). Finally, he does not name any viable defendant, and

instead names only the “Steuben County Jail.” The jail is a building, not a person or a



        1The Center for Disease Control recommends wearing masks in a correctional setting when
individuals cannot remain at least six feet apart. Interim Guidance on Management of Coronavirus
Disease 2019 (COVID-19) in Correctional and Detention Facilities, available at
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-
detention.html (last visited Apr. 7, 2021). The court is permitted to take judicial notice of public
documents in screening the complaint. See FED. R. EVID. 201; Tobey v. Chibucos, 890 F.3d 634, 647 (7th Cir.
2018).


                                                    3
USDC IN/ND case 1:21-cv-00095-HAB-SLC document 5 filed 04/12/21 page 4 of 4


policy-making body that can be held liable for constitutional violations. See Smith v.

Knox County Jail, 666 F.3d 1037, 1040 (7th Cir. 2012); Sow v. Fortville Police Dep’t, 636 F.3d

293, 300 (7th Cir. 2011).

       Therefore, the current complaint does not state a plausible claim for relief. In the

interest of justice, the court will allow Mr. Kaiser to amend his complaint if, after

reviewing the court’s order, he believes that he can state a plausible claim, consistent

with the allegations he has already made. See Abu-Shawish v. United States, 898 F.3d 726,

738 (7th Cir. 2018); Luevano v. Wal-Mart, 722 F.3d 1014, 1022 (7th Cir. 2013).

       For these reasons, the court:

       (1) GRANTS the plaintiff until May 10, 2021, to file an amended complaint if he

so chooses; and

       (2) CAUTIONS him that if he does not respond by the deadline, this case will be

dismissed pursuant to 28 U.S.C. § 1915A because the current complaint does not state a

claim upon which relief can be granted.

       SO ORDERED on April 12, 2021.

                                            s/ Holly A. Brady
                                           JUDGE HOLLY A. BRADY
                                           UNITED STATES DISTRICT COURT




                                              4
